Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 16076703 on 12/18/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim elements “a classifier configured to retrieve (claims 9, 10, ) a trainer configured to use (claims 9, 12, 13, 14 ), a personification engine configure to generate (claims 9, 10 )  a content identification system configured to identify (claim 14) , the trainer further configured to: assign (claim 15)” is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Applicant’s specification does not contain sufficient structure that performs the function in question is not evident in Applicant’s disclosure. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 1 , 6, 7,  9, 14, 15, 17, has the limitation “input content item” which is disjoint from the rest of the claims especially as it relates to the independent claims. The “generating an initial comment for an input content item” in the independent claims is unclear as there is no input content item in order to generate an initial comment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 11, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mani (U.S. Patent App Pub 20150095770).

	Regarding claim 1,
Mani teaches a method comprising: retrieving a plurality of corpus elements, each corpus element comprising an item and a comment;  (See paragraphs 26, 29, 30, 31, Mani teaches receiving documents and extracting content including text, images, video)
using the retrieved plurality of corpus elements, training a model to generate an artificial comment for a given item; and (See paragraphs 30-31, 46, Mani teaches training a classifier in order to generate a summary of the elements of the documents)
using the trained model, generating an initial comment for an input content item. (See paragraphs 46, 56, 58-59, Mani teaches trained model generating a summary of the documents)

	Regarding claim 3,
Mani teaches the method of claim 1, wherein each item comprises a news article. (See paragraphs 23, 28, 46, Mani teaches news articles)

	Regarding claim 9,
Mani teaches an apparatus comprising: a classifier configured to retrieve a plurality of corpus elements, each corpus element comprising an item and a comment; (See paragraphs 26, 29, 30, 31, Mani teaches receiving documents and extracting content including text, images, video)
a trainer configured to use the retrieved plurality of corpus elements to train a model to generate an artificial comment for a given item; and (See paragraphs 30-31, 46, Mani teaches training a classifier in order to generate a summary of the elements of the documents)
a personification engine configured to, using the trained model, generate an initial comment for an input content item. (See paragraphs 46, 56, 58-59, Mani teaches trained model generating a summary of the documents)

Claims 11 list all the same elements of claims 3, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 3 applies equally as well to claims 11.  

Claims 17, 19 list all the same elements of claims 1, 3, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 3 applies equally as well to claims 17, 19.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 10, 12, 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani (U.S. Patent App Pub 20150095770) in view of Manterach (U.S. Patent App Pub 20160041985). 

Regarding claim 2,
Mani teaches method of claim 1.
Mani does not explicitly teach but Manterach teaches the retrieving the plurality of corpus elements further comprising retrieving only corpus elements meeting predetermined quality criteria. (See paragraphs 4, 91, 92, Manterach teaches elements include qos/quality)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Manterach with Mani because both deal with machine learning. The advantage of incorporating the above limitation(s) of Manterach into Mani is that Manterach teaches a method for suggesting words for use in a headline is provided to increase click through rates of the headlines. The method allows an editor to increase readership of an article or compare different headlines of an article., therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0009], Manterach)

Regarding claim 4,
Mani teaches the method of claim 3.
Mani does not explicitly teach but Manterach the training the model comprising training the model using only the headline of each news article in the plurality of corpus elements. (See paragraphs 99-100, claim 1-2, Manterach teaches using headlines to train a model)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Manterach with Mani because both deal with machine learning. The advantage of incorporating the above limitation(s) of Manterach into Mani is that Manterach teaches a method for suggesting words for use in a headline is provided to increase click through rates of the headlines. The method allows an editor to increase readership of an article or compare different headlines of an article., therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0009], Manterach)

Claims 10, 12 list all the same elements of claims 2, 4, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 2, 4 applies equally as well to claims 10, 12.  

Regarding claim 15, Mani teaches the apparatus of claim 9.
Mani does not explicitly teach but Manterach teaches the trainer further configured to: assign a category to each of the plurality of corpus elements, and train a separate model for each assigned category using only corpus elements assigned to that category; and (See paragraphs 100-102, Manterach teaches training separate models/modules of different categories)
assign a category to the input content item, the generating the initial comment comprising using the trained model associated with the assigned category of the input content item. (See paragraphs 100-102, Manterach teaches training separate models/modules of different categories assigned topics and categories)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Manterach with Mani because both deal with machine learning. The advantage of incorporating the above limitation(s) of Manterach into Mani is that Manterach teaches a method for suggesting words for use in a headline is provided to increase click through rates of the headlines. The method allows an editor to increase readership of an article or compare different headlines of an article., therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0009], Manterach)

Claims 18, 20 list all the same elements of claims 2, 4 but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claims 2, 4 applies equally as well to claims 18, 20.  

Claims 5, 6, 13, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani (U.S. Patent App Pub 20150095770) in view of Cartoon (U.S. Patent App Pub 20160299906).

Regarding claim 5,
Mani teaches the method of 1.
Mani does not explicitly teach but Cartoon teaches the training the model comprising training a recurrent neural network model (RNN). (See paragraphs 7, 8, 46, 47,  Cartoon teaches RNN)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Cartoon with Mani because both deal with machine learning. The advantage of incorporating the above limitation(s) of Cartoon into Mani is that Cartoon teaches a method enables a content item recommendation module to prompt a user to select whether the user can like new-content item recommendations to add to the playlist after the user accepts each recommended content item sequence, thus enabling the user to continue to add to playlist. The method enables a cache to provide a performance boost that avoids processor delays, while waiting for data, therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0009], Cartoon)

	Regarding claim 6,
Mani teaches the method of claim 1.
Mani does not explicitly teach but Cartoon teaches further comprising: identifying a target user group to which the input content item is to be recommended; (See paragraphs 7, 21, 17, 47, Cartoon teaches a target user group)
generating a notification to the target user group, the notification comprising the input news content item and the generated initial comment. (See paragraphs 7, 21, 17, 47, Cartoon teaches sending a news content item of what music is recommended)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Cartoon with Mani because both deal with machine learning. The advantage of incorporating the above limitation(s) of Cartoon into Mani is that Cartoon teaches a method enables a content item recommendation module to prompt a user to select whether the user can like new-content item recommendations to add to the playlist after the user accepts each recommended content item sequence, thus enabling the user to continue to add to playlist. The method enables a cache to provide a performance boost that avoids processor delays, while waiting for data, therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0009], Cartoon)

Claims 13, 14 list all the same elements of claims 5, 6, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 5, 6 applies equally as well to claims 13, 14.  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani (U.S. Patent App Pub 20150095770) in view of Cartoon (U.S. Patent App Pub 20160299906) in view of Manterach (U.S. Patent App Pub 20160041985).

Regarding claim 7,
Mani and Cartoon teaches teaches the method of claim 6.
Mani and Cartoon do not explicitly teach but Manterach teach further comprising: assigning a category to each of the plurality of corpus elements, the training the model comprising training a separate model for each assigned category using only corpus elements assigned to that category; and  1

Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani (U.S. Patent App Pub 20150095770) in view of Vogel (U.S. Patent App Pub 2030316834).

	Regarding claim 8,
Mani teaches the method of claim 1.
Mani does not explicitly teach but Vogel teaches further comprising: retrieving a plurality of chatbot corpus elements, each chatbot corpus element comprising a comment and associated response; (See paragraphs 55, 56, 58, 60-61, Vogel teaches a chatbot responding to people based on model/a.i.)
using the retrieved plurality of chatbot corpus elements, training a chatbot model to generate an artificial response for a given comment; and  using the trained chatbot model, generating a response for an input comment. (See paragraphs 55, 35, 60-61, Vogel teaches training chatbot responding to people based on model/a.i.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Vogel with Mani because both deal with machine learning. The advantage of incorporating the above limitation(s) of Vogel into Mani is that Vogel teaches method enables providing the dialogue with recommendations or suggestions for improving player's performance., therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0018], Vogel)

	Claims 16 list all the same elements of claims 8, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 8 applies equally as well to claims 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Levine, U.S. Patent App 20080109784, teaches the method involves loading markup representing a markup data artifact (160) i.e. XML data artifact, into a document object model (DOM) for the markup. Logical expressions in the markup are executed to locate automatically generated portions in the markup. The located automatically generated portions are deleted from the markup, and new automatically generated portions are added to the markup. New logical expressions are added for each of the new automatically generated portions. The computed new logical expressions are written to the markup.
2.Ito, U.S. Patent App 20050086647, teaches the product has instructions for creating structure information that indicates a relation between a program call structure and data input-output information of a computer program source code by analyzing the code. Process-outline information of the code is created from a part of the structure information. Computer program specifications of the code are created by using the process-outline information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444